ROBERTS, J.
Epitomized Opinion — Judgment Approved
This was an action against the Republic Iron & Steel Co. and others, for the value of a carload of steel drippings. Zieger & Co shipped to Carnich Brothers from Detroit to Youngstown a carload of steel drippings. When the car arrived in Youngstown, it was inspected by Carnich Brothers and refused. Plaintiff was notified and consented to the shipment of the car back to Detroit. Carnich Brothers turned the car over to the B. & O. Railroad Co. and that company, through error, delivered the car of steel drippings to the Republic Iron & Steel Co. This company either used or disposed of the drippings in some manner. All the defendants, including the director general, were let out during the trial, except the Republic Iron & Steel Co. The jury returned a verdict for the plaintiff for a sum substantially less than the original sale price. Enor was then prosecuted by Zieger to the Court of Appeals, the Republic Iron & Steel Co. claiming that it only received a small portion of the amount of material claimed to have been shipped. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As there was no evidence in this case that any material had been taken from the car before it was turned over to the defendant company it cannot be said that the jury erred in finding that the whole amount was delivered.
2. As the findings of the jury were all supported by evidence, it cannot be said that the verdict was manifestly against the weight of evidence.